       Case 1:08-cr-00413-SHR Document 44 Filed 08/06/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,              : Civil No. 1:08-CR-413
                                       :
            v.                         :
                                       :
JOHN A. IORIO,                         : Judge Sylvia H. Rambo


                                  ORDER

      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that Defendant John A. Iorio’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (Docs. 34, 37) is DENIED.



                                          /s/ Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge

Dated: August 6, 2020




                                      1
